Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 9/16/2020. Claims 22-33 have been amended and claims 34-35 have been added new. In light of the claim amendments and arguments, the rejections of record are withdrawn. The pending claims 22-35 are allowed and are renumbered as 1-14. 
				Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 11/18/2020 and 12/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner. The references cited in the IDS have been previously submitted in the parent applications.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: The instant claims are to a pharmaceutical composition comprising a therapeutically effective amount of a combination comprising: (a) a synaptic vesicle protein 2A ("SV2A") ligand selected from the group consisting of levetiracetam and brivaracetam; and (b) a positive allosteric modulator ("PAM") of metabotropic glutamatergic receptor subtype 2 ("mGluR2") compound 2a or compound 25a. Applicants’ have provided data with compound 2a and compound 25a show a synergy .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627